           Case 5:19-cv-01661-MAK Document 53 Filed 08/08/19 Page 1 of 19



                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA
________________________________________________
U.S. BORAX, INC.                                 :
                                                 : CIVIL ACTION
                              PLAINTIFF,         : NO. 5:19-cv-01661-MAK
            v.                                   :
                                                 : JURY TRIAL DEMANDED
MARK ZAMEK                                       :
                                                 :
                              DEFENDANT.         :

   DEFENDANT’S ANSWER TO PLAINTIFF’S SECOND AMENDED COMPLAINT
                   AND AFFIRMATIVE DEFENSES

       Defendant, Mark Zamek (“Defendant” or “Zamek”), by and through his counsel, Sidkoff,

Pincus & Green, P.C., responds to the Second Amended Complaint of Plaintiff, U.S. Borax, Inc.,

(“Plaintiff” or “Borax”) as follows:

                                       INTRODUCTION

       1.      Admitted in part; denied in part. Zamek admits only that he: downloaded certain

documents onto two USB drives; forwarded emails from his Borax email account to a personal

email account at some points during employment with Borax; had some negotiations with

Etimine (who competes with Borax) while employed with Borax; began working for Etimine

after his employment ended with Borax; and did not sign a declaration that Borax’s attorney sent

to his attorney. The remaining allegations are denied because they are factually incorrect,

contain legal conclusions to which no response is necessary, refer to written documents that

speak for themselves, or because Zamek lacks knowledge or information at this time sufficient to

form a belief about the truth of these allegations, which has the effect of a denial under Rule

8(b)(5).

       2.      Admitted in part; denied in part. Zamek admits that the Second Amended

Complaint alleges those claims, but Zamek denies liability as to all such claims.

                                                 1
        Case 5:19-cv-01661-MAK Document 53 Filed 08/08/19 Page 2 of 19



                                JURISDICTION AND VENUE

       3.      Denied. The allegations of this paragraph contain legal conclusions and are

therefore denied.

       4.      Denied. The allegations of this paragraph contain legal conclusions and are

therefore denied.

       5.      Denied. The allegations of this paragraph contain legal conclusions and are

therefore denied.

                                        THE PARTIES

       6.      Admitted.

       7.      Denied. Zamek lives in New Jersey and is a citizen of New Jersey.

                        ZAMEK’S EMPLOYMENT WITH BORAX
                    AND ALLEGED CONFIDENTIALITY OBLIGATIONS

       8.      Admitted.

       9.      Admitted.

       10.     Admitted.

       11.     Admitted in part; denied in part. Zamek admits only that he had access to certain

information related to the categories stated in this averment. Zamek also denies Borax’s

characterization of the information provided to him as being “trade secrets and confidential and

proprietary information,” as a legal conclusion that has not been supported by evidence.

       12.     Admitted in part; denied in part. Zamek admits only that he had access to certain

information related to the categories stated in this averment. Zamek also denies Borax’s

characterization of the information provided to him as being “confidential strategy information.”




                                                2
         Case 5:19-cv-01661-MAK Document 53 Filed 08/08/19 Page 3 of 19



       13.     Denied. Zamek does not know what specific information is being referenced and

therefore he lacks knowledge or information at this time sufficient to form a belief about the

truth of these allegations, which has the effect of a denial under Rule 8(b)(5).

       14.     Admitted in part; denied in part. It is admitted only that: Zamek signed a

confidentiality agreement that is Exhibit 1to the Second Amended Complaint; Zamek believes

that Borax uses password protected computers; Borax may have a confidentiality notice at sign-

on; and there may be policies and procedures that Borax has concerning confidentiality. The

remaining allegations are denied because Zamek lacks knowledge or information at this time

sufficient to form a belief about the truth of these allegations, which has the effect of a denial

under Rule 8(b)(5).

       15.     Denied. Zamek began working for Borax a day prior to signing the agreement

attached as Exhibit 1 to the Second Amended Complaint; and he further denies the

characterization of this document, which speaks for itself and is the best evidence of what is

contained therein.

       16.     Admitted in part; denied in part. It is admitted that Zamek signed the

Confidentiality Agreement on May 23, 2000, but the characterization of it as “such agreement” is

denied. The Confidentiality Agreement is a written document that speaks for itself and is the

best evidence of what is contained therein. Therefore, Defendant denies any attempt by Plaintiff

to characterize, interpret, paraphrase or quote selectively from the Confidentiality Agreement.

       17.     Denied as stated. The Confidentiality Agreement is a written document that

speaks for itself and is the best evidence of what is contained therein. Therefore, Defendant

denies any attempt by Plaintiff to characterize, interpret, paraphrase or quote selectively from the

Confidentiality Agreement.



                                                  3
         Case 5:19-cv-01661-MAK Document 53 Filed 08/08/19 Page 4 of 19



       18.     Denied as stated. The Confidentiality Agreement is a written document that

speaks for itself and is the best evidence of what is contained therein. Therefore, Defendant

denies any attempt by Plaintiff to characterize, interpret, paraphrase or quote selectively from the

Confidentiality Agreement.

       19.     Denied as stated. The Confidentiality Agreement is a written document that

speaks for itself and is the best evidence of what is contained therein. Therefore, Defendant

denies any attempt by Plaintiff to characterize, interpret, paraphrase or quote selectively from the

Confidentiality Agreement.

       20.     Denied as stated. Zamek’s deposition testimony is contained in written transcript

that speaks for itself and is the best evidence of what is contained therein. Therefore, Defendant

denies any attempt by Plaintiff to characterize, interpret, paraphrase or quote selectively from the

transcript of his testimony.

       21.     Denied. Zamek believes he was notified on or around that day but cannot say for

certain. Therefore, Zamek lacks knowledge or information at this time sufficient to form a belief

about the truth of these allegations, which has the effect of a denial under Rule 8(b)(5).

       22.     Admitted in part; denied in part. It is admitted that Zamek signed the Severance

Agreement on January 2, 2019. The remaining allegations are denied as the Severance

Agreement is a written document that speaks for itself and is the best evidence of what is

contained therein. Therefore, Defendant denies any attempt by Plaintiff to characterize,

interpret, paraphrase or quote selectively from the Severance Agreement.

       23.   Denied as stated. The Severance Agreement is a written document that speaks for

itself and is the best evidence of what is contained therein. Therefore, Defendant denies any




                                                 4
         Case 5:19-cv-01661-MAK Document 53 Filed 08/08/19 Page 5 of 19



attempt by Plaintiff to characterize, interpret, paraphrase or quote selectively from the Severance

Agreement.

       24.     Denied as stated. The Severance Agreement is a written document that speaks for

itself and is the best evidence of what is contained therein. Therefore, Defendant denies any

attempt by Plaintiff to characterize, interpret, paraphrase or quote selectively from the Severance

Agreement.

       25.     Denied as stated. The Severance Agreement is a written document that speaks for

itself and is the best evidence of what is contained therein. Therefore, Defendant denies any

attempt by Plaintiff to characterize, interpret, paraphrase or quote selectively from the Severance

Agreement.

       26.     Denied as stated. Zamek’s deposition testimony is contained in written transcript

that speaks for itself and is the best evidence of what is contained therein. Therefore, Defendant

denies any attempt by Plaintiff to characterize, interpret, paraphrase or quote selectively from the

transcript of his testimony.

       27.     Denied as stated. The Severance Agreement is a written document that speaks for

itself and is the best evidence of what is contained therein. Therefore, Defendant denies any

attempt by Plaintiff to characterize, interpret, paraphrase or quote selectively from the Severance

Agreement.

               ZAMEK’S ALLEGED STEALING, USE, AND DISCLOSURE
                   OF CONFIDENTIAL BORAX INFORMATION

       28.     Denied. Zamek did not download, take or steal Borax confidential documents for

an improper purpose after learning his employment would be terminated; and while Zamek did

have discussions with Etimine about potential employment, such discussions had nothing to do

with Borax’s “confidential documents.”

                                                 5
         Case 5:19-cv-01661-MAK Document 53 Filed 08/08/19 Page 6 of 19



        29.    Denied as stated. Zamek’s deposition testimony is contained in written transcript

that speaks for itself and is the best evidence of what is contained therein. Therefore, Defendant

denies any attempt by Plaintiff to characterize, interpret, paraphrase or quote selectively from the

transcript of his testimony.

        30.    Denied as stated. Zamek’s deposition testimony is contained in written transcript

that speaks for itself and is the best evidence of what is contained therein. Therefore, Defendant

denies any attempt by Plaintiff to characterize, interpret, paraphrase or quote selectively from the

transcript of his testimony.

        31.    Denied. While Zamek assumes that Borax employees learned he was working for

Etimine, he does not know who knew or when they knew. Therefore, Zamek lacks knowledge or

information at this time sufficient to form a belief about the truth of these allegations, which has

the effect of a denial under Rule 8(b)(5).

        32.    Denied. Zamek lacks knowledge or information at this time sufficient to form a

belief about the truth of these allegations, which has the effect of a denial under Rule 8(b)(5).

        33.    Denied. Zamek lacks knowledge or information at this time sufficient to form a

belief about the truth of these allegations, which has the effect of a denial under Rule 8(b)(5).

        34.    Admitted in part; denied in part. Zamek admits only to downloading Borax files

to USB drives, but he does not know the precise number of files or when they were specifically

downloaded, so the remaining allegations are denied.

        35.    Denied. Zamek lacks knowledge or information at this time sufficient to form a

belief about the truth of these allegations, which has the effect of a denial under Rule 8(b)(5). By

way of further response, Zamek does not know what Borax knows and cannot speculate about

that.



                                                  6
         Case 5:19-cv-01661-MAK Document 53 Filed 08/08/19 Page 7 of 19



       36.     Denied. Zamek lacks knowledge or information at this time sufficient to form a

belief about the truth of these allegations, which has the effect of a denial under Rule 8(b)(5). By

way of further response, Zamek specifically denies ever downloading any documents while

employed at Borax that “fell outside of his job responsibilities.”

       37.     Denied. These averments are denied because Zamek lacks knowledge or

information at this time sufficient to form a belief about the truth of these allegations (and

specifically those relating to 21 documents that are not individually identified or attached), which

has the effect of a denial under Rule 8(b)(5). These averments are also denied because Zamek’s

deposition testimony is contained in written transcript that speaks for itself and is the best

evidence of what is contained therein. Therefore, Defendant denies any attempt by Plaintiff to

characterize, interpret, paraphrase or quote selectively from the transcript of his testimony.

       38.     Denied. Zamek lacks knowledge or information at this time sufficient to form a

belief about the truth of these allegations, which has the effect of a denial under Rule 8(b)(5).

       39.     Denied. Zamek lacks knowledge or information at this time sufficient to form a

belief about the truth of these allegations, which has the effect of a denial under Rule 8(b)(5).

       40.     Denied. Zamek lacks knowledge or information at this time sufficient to form a

belief about the truth of these allegations, which has the effect of a denial under Rule 8(b)(5).

       41.     Denied. These averments are denied because Zamek lacks knowledge or

information at this time sufficient to form a belief about the truth of these allegations (and

specifically those relating to 49 documents that are not individually identified or attached), which

has the effect of a denial under Rule 8(b)(5). These averments are also denied because Zamek’s

deposition testimony is contained in written transcript that speaks for itself and is the best




                                                  7
         Case 5:19-cv-01661-MAK Document 53 Filed 08/08/19 Page 8 of 19



evidence of what is contained therein. Therefore, Defendant denies any attempt by Plaintiff to

characterize, interpret, paraphrase or quote selectively from the transcript of his testimony.

       42.     Admitted in part; denied in part. It is admitted only that Zamek provided one

USB drive to the employee who took over his job duties and that Zamek had also downloaded

documents to a second USB. The remaining averments are denied because Zamek lacks

knowledge or information at this time sufficient to form a belief about the truth of these

allegations, which has the effect of a denial under Rule 8(b)(5).

       43.     Denied. Zamek lacks knowledge or information at this time sufficient to form a

belief about the truth of these allegations, which has the effect of a denial under Rule 8(b)(5).

       44.     Admitted in part; denied in part. It is admitted only that Zamek has repeatedly

explained his recollection of what happened to the second USB, which is that he disposed of it in

a Borax conference room. Zamek denies that this is not “credible.” Zamek’s deposition

testimony is also contained in written transcript that speaks for itself and is the best evidence of

what is contained therein. Therefore, Defendant denies any attempt by Plaintiff to characterize,

interpret, paraphrase or quote selectively from the transcript of his testimony.

       45.     Denied. These allegations contain legal conclusions and are therefore denied.

       46.     Denied. Zamek does not know what “Borax’s analysis” consisted of or what time

period is even being discussed (i.e., there is no reference to a period of time as to when Borax is

alleging such downloads occurred during Zamek’s approximately 20 year employment) and he

therefore lacks knowledge or information at this time sufficient to form a belief about the truth of

these allegations, which has the effect of a denial under Rule 8(b)(5).

       47.     Admitted in part; denied in part. Zamek does not know what Borax’s analysis

consisted of so he therefore lacks knowledge or information at this time sufficient to form a



                                                  8
           Case 5:19-cv-01661-MAK Document 53 Filed 08/08/19 Page 9 of 19



belief about the truth of these allegations, which has the effect of a denial under Rule 8(b)(5). By

way of further response, Zamek has no recollection of having emails blocked and does not

believe that there was anything improper in the emails which were admittedly sent and

forwarded by his counsel to Borax after the termination of his employment.

          48.   Denied. Zamek denies setting up his email account to “automatically forward

emails to his personal account around this time.

          49.   Denied. The Acceptable Use Policy is a is a written document that speaks for

itself and is the best evidence of what is contained therein. Therefore, Defendant denies any

attempt by Plaintiff to characterize, interpret, paraphrase or quote selectively from the

Acceptable Use Policy.

          50.   Denied. The Acceptable Use Policy is a written document that speaks for itself

and is the best evidence of what is contained therein. Therefore, Defendant denies any attempt

by Plaintiff to characterize, interpret, paraphrase or quote selectively from the Acceptable Use

Policy.

          51.   Denied as stated. Zamek’s deposition testimony is contained in written transcript

that speaks for itself and is the best evidence of what is contained therein. Therefore, Defendant

denies any attempt by Plaintiff to characterize, interpret, paraphrase or quote selectively from the

transcript of his testimony. By way of further response, Zamek denies breaching any agreement,

an averment which is a legal conclusion that does not require a response.

          52.   Admitted in part; denied in part. It is admitted only that Zamek received a letter

from Borax, but the remaining averments are denied. The letter is a written document that

speaks for itself and is the best evidence of what is contained therein. Therefore, Defendant




                                                   9
          Case 5:19-cv-01661-MAK Document 53 Filed 08/08/19 Page 10 of 19



denies any attempt by Plaintiff to characterize, interpret, paraphrase or quote selectively from the

letter.

          53.   Admitted.

          54.   Admitted in part; denied in part. It is admitted that counsel for the parties had

communications and that Zamek did not agree to sign the document that was presented to him by

counsel for Borax. However, the characterizations of that document are denied.

          55.   Denied. Zamek lacks knowledge or information at this time sufficient to form a

belief about the truth of these allegations, which has the effect of a denial under Rule 8(b)(5).

          56.   Denied. Zamek lacks knowledge or information at this time sufficient to form a

belief about the truth of these allegations, which has the effect of a denial under Rule 8(b)(5).

          57.   Zamek lacks knowledge or information at this time sufficient to form a belief

about the truth of these allegations, which has the effect of a denial under Rule 8(b)(5).

          58.   Denied. The allegations of this paragraph contain legal conclusions and are

therefore denied.

                 ZAMEK’S ALLEGED INTERFERENCE WITH BORAX’S
                     RELATIONSHIP WITH A KEY CUSTOMER

          59.   Denied. The allegations of this paragraph contain legal conclusions and are

therefore denied.

          60.   Denied. Zamek did not commit such unlawful acts.

          61.   Denied. Zamek lacks knowledge or information at this time sufficient to form a

belief about the truth of these allegations, which has the effect of a denial under Rule 8(b)(5). By

way of further response, no customer name has been identified by Borax.




                                                 10
        Case 5:19-cv-01661-MAK Document 53 Filed 08/08/19 Page 11 of 19



       62.     Denied. Zamek lacks knowledge or information at this time sufficient to form a

belief about the truth of these allegations, which has the effect of a denial under Rule 8(b)(5).

       63.     Denied. Zamek lacks knowledge or information at this time sufficient to form a

belief about the truth of these allegations, which has the effect of a denial under Rule 8(b)(5). By

way of further response, although no customer has been identified by Borax, Zamek denies these

allegations are accurate with respect to any customer.

       64.     Denied. Zamek lacks knowledge or information at this time sufficient to form a

belief about the truth of these allegations, which has the effect of a denial under Rule 8(b)(5).

       65.     Zamek lacks knowledge or information at this time sufficient to form a belief

about the truth of these allegations, which has the effect of a denial under Rule 8(b)(5). By way

of further response, although no customer has been identified by Borax, Zamek denies these

statements are accurate with respect to any customer.

       66.     Denied. Zamek denies the characterizations of himself and also lacks knowledge

about Borax’s relationship with this unidentified customer; and therefore, Zamek lacks

knowledge or information at this time sufficient to form a belief about the truth of these

allegations, which has the effect of a denial under Rule 8(b)(5).

                      COUNT I – Preliminary and Permanent Injunction

       67.     Denied. The allegations of this paragraph do not require a response.

       68.     Denied. The allegations of this paragraph contain legal conclusions and are

therefore denied.

       69.     Denied. The allegations of this paragraph contain legal conclusions and are

therefore denied.




                                                 11
        Case 5:19-cv-01661-MAK Document 53 Filed 08/08/19 Page 12 of 19



       70.     Denied. The allegations of this paragraph contain legal conclusions and are

therefore denied.

       71.     Denied. The allegations of this paragraph contain legal conclusions and are

therefore denied.

       72.     Denied. The allegations of this paragraph contain legal conclusions and are

therefore denied.

       73.     Denied. The allegations of this paragraph contain legal conclusions and are

therefore denied.

       WHEREFORE, Defendant denies that Plaintiff is entitled to judgment or to any of the

relief sought, and Defendant respectfully requests that judgment be entered in his favor and

against Plaintiff, and that Defendant be awarded his costs and attorneys’ fees, along with such

other relief as this Court deems equitable and just.

                 COUNT II – Breach of Contract- Confidentiality Agreement

       74.     Denied. The allegations of this paragraph do not require a response.

       75.     Admitted in part; denied in part. The allegations of this paragraph contain legal

conclusions and are therefore denied; although it is admitted only that Zamek signed the

Confidentiality Agreement.

       76.     Denied. The allegations of this paragraph contain legal conclusions and are

therefore denied.

       77.     Denied. The allegations of this paragraph contain legal conclusions and are

therefore denied.

       78.     Denied. The Confidentiality Agreement is a written document that speaks for

itself and is the best evidence of what is contained therein. Therefore, Defendant denies any



                                                 12
        Case 5:19-cv-01661-MAK Document 53 Filed 08/08/19 Page 13 of 19



attempt by Plaintiff to characterize, interpret, paraphrase or quote selectively from the

Confidentiality Agreement.

       79.     Denied. The Confidentiality Agreement is a written document that speaks for

itself and is the best evidence of what is contained therein. Therefore, Defendant denies any

attempt by Plaintiff to characterize, interpret, paraphrase or quote selectively from the

Confidentiality Agreement.

       80.     Denied. The allegations of this paragraph contain legal conclusions and are

therefore denied.

       81.     Denied. The allegations of this paragraph contain legal conclusions and are

therefore denied.

       WHEREFORE, Defendant denies that Plaintiff is entitled to judgment or to any of the

relief sought, and Defendant respectfully requests that judgment be entered in his favor and

against Plaintiff, and that Defendant be awarded his costs, along with such other relief as this

Court deems equitable and just.

                    COUNT III – Breach of Contract- Severance Agreement

       82.     Denied. The allegations of this paragraph do not require a response.

       83.     Admitted.

       84.     Denied. The allegations of this paragraph contain legal conclusions and are

therefore denied.

       85.     Denied. The allegations of this paragraph contain legal conclusions and are

therefore denied.

       86.     Denied. The Severance Agreement is a written document that speaks for itself

and is the best evidence of what is contained therein. Therefore, Defendant denies any attempt



                                                 13
        Case 5:19-cv-01661-MAK Document 53 Filed 08/08/19 Page 14 of 19



by Plaintiff to characterize, interpret, paraphrase or quote selectively from the Severance

Agreement.

       87.     Denied. The Severance Agreement is a written document that speaks for itself

and is the best evidence of what is contained therein. Therefore, Defendant denies any attempt

by Plaintiff to characterize, interpret, paraphrase or quote selectively from the Severance

Agreement.

       88.     Denied. The allegations of this paragraph contain legal conclusions and are

therefore denied.

       89.     Denied. The allegations of this paragraph contain legal conclusions and are

therefore denied.

       WHEREFORE, Defendant denies that Plaintiff is entitled to judgment or to any of the

relief sought, and Defendant respectfully requests that judgment be entered in his favor and

against Plaintiff, and that Defendant be awarded his costs and attorneys’ fees, along with such

other relief as this Court deems equitable and just.

                    COUNT IV – Misappropriation of Trade Secrets- PUTSA

       90.     Denied. The allegations of this paragraph do not require a response.

       91.     Denied. The allegations of this paragraph contain legal conclusions and are

therefore denied.

       92.     Denied. Zamek lacks knowledge or information at this time sufficient to form a

belief about the truth of these allegations, which has the effect of a denial under Rule 8(b)(5).

       93.     Denied. The allegations of this paragraph contain legal conclusions and are

therefore denied. For all allegations that are not legal conclusions, Zamek lacks knowledge or




                                                 14
        Case 5:19-cv-01661-MAK Document 53 Filed 08/08/19 Page 15 of 19



information at this time sufficient to form a belief about the truth of these allegations, which has

the effect of a denial under Rule 8(b)(5).

       94.     Denied. Zamek lacks knowledge or information at this time sufficient to form a

belief about the truth of these allegations, which has the effect of a denial under Rule 8(b)(5).

       95.     Denied. The allegations of this paragraph contain legal conclusions and are

therefore denied. For all allegations that are not legal conclusions, Zamek lacks knowledge or

information at this time sufficient to form a belief about the truth of these allegations, which has

the effect of a denial under Rule 8(b)(5).

       96.     Denied. The allegations of this paragraph contain legal conclusions and are

therefore denied. For all allegations that are not legal conclusions, Zamek specifically denies

such allegations.

       97.     Denied. The allegations of this paragraph contain legal conclusions and are

therefore denied.

       98.     Denied. The allegations of this paragraph contain legal conclusions and are

therefore denied.

       WHEREFORE, Defendant denies that Plaintiff is entitled to judgment or to any of the

relief sought, and Defendant respectfully requests that judgment be entered in his favor and

against Plaintiff, and that Defendant be awarded his costs and attorneys’ fees, along with such

other relief as this Court deems equitable and just.

                    COUNT V – Misappropriation of Trade Secrets- DTSA

       99.     Denied. The allegations of this paragraph do not require a response.

       100.    Denied. The allegations of this paragraph contain legal conclusions and are

therefore denied.



                                                 15
        Case 5:19-cv-01661-MAK Document 53 Filed 08/08/19 Page 16 of 19



       101.    Denied. The allegations of this paragraph contain legal conclusions and are

therefore denied. For all allegations that are not legal conclusions, Zamek specifically denies

such allegations.

       102.    Denied. The allegations of this paragraph contain legal conclusions and are

therefore denied. For all allegations that are not legal conclusions, Zamek specifically denies

such allegations.

       103.    Denied. The allegations of this paragraph contain legal conclusions and are

therefore denied.

       104.    Denied. The allegations of this paragraph contain legal conclusions and are

therefore denied.

       105.    Denied. The allegations of this paragraph contain legal conclusions and are

therefore denied.

       106.    Denied. The allegations of this paragraph contain legal conclusions and are

therefore denied.

       WHEREFORE, Defendant denies that Plaintiff is entitled to judgment or to any of the

relief sought, and Defendant respectfully requests that judgment be entered in his favor and

against Plaintiff, and that Defendant be awarded his costs and attorneys’ fees, along with such

other relief as this Court deems equitable and just.

                                        COUNT VI – Conversion

       107.    Denied. The allegations of this paragraph do not require a response.

       108.    Denied. The allegations of this paragraph contain legal conclusions and are

therefore denied.




                                                 16
        Case 5:19-cv-01661-MAK Document 53 Filed 08/08/19 Page 17 of 19



       109.    Denied. The allegations of this paragraph contain legal conclusions and are

therefore denied. For all allegations that are not legal conclusions, Zamek specifically denies

such allegations.

       WHEREFORE, Defendant denies that Plaintiff is entitled to judgment or to any of the

relief sought, and Defendant respectfully requests that judgment be entered in his favor and

against Plaintiff, and that Defendant be awarded his costs, along with such other relief as this

Court deems equitable and just.

                    COUNT VII – Breach of the Fiduciary Duty of Loyalty

       110.    Denied. The allegations of this paragraph do not require a response.

       111.    Denied. The allegations of this paragraph contain legal conclusions and are

therefore denied.

       112.    Denied. The allegations of this paragraph contain legal conclusions and are

therefore denied. For all allegations that are not legal conclusions, Zamek specifically denies

such allegations.

       113.    Denied. The allegations of this paragraph contain legal conclusions and are

therefore denied.

       WHEREFORE, Defendant denies that Plaintiff is entitled to judgment or to any of the

relief sought, and Defendant respectfully requests that judgment be entered in his favor and

against Plaintiff, and that Defendant be awarded his costs, along with such other relief as this

Court deems equitable and just.

      COUNT VII – Interference with Existing Contractual Relationship (Dismissed)

       114-117. Denied. No response is required as this Count was Dismissed.




                                                17
           Case 5:19-cv-01661-MAK Document 53 Filed 08/08/19 Page 18 of 19



                                   AFFFIRMATIVE DEFENSES

       1.        Plaintiff has failed to state a claim against Defendant upon which relief may be

granted.

       2.        Plaintiff’s claims are barred, in whole, or in part, by the equitable theories of

estoppel, waiver, laches, and the doctrine of unclean hands.

       3.        Plaintiff’s claims are barred by its own prior and/or superseding breach of

contract.

       4.        Plaintiff’s alleged damages are the result of acts or omissions committed by

Plaintiff or by non-parties to this action over whom Defendant has no responsibility or control.

           WHEREFORE, Defendant denies that Plaintiff is entitled to judgment or to any of the

relief sought, and Defendant respectfully requests that judgment be entered in his favor and

against Plaintiff, and that Defendant be awarded his costs, along with such other relief as this

Court deems equitable and just.

                                    JURY TRIAL DEMANDED

       Defendant demands trial by jury on all issues so triable.



                                                        Respectfully submitted,

Dated: August 8, 2019                                   /s/ Casey Green
                                                        Casey Green
                                                        Rachel Dennis
                                                        Sidkoff, Pincus & Green, P.C.
                                                        1101 Market Street, Ste. 2700
                                                        Philadelphia, PA 19107
                                                        Telephone: (215) 574-0600
                                                        Facsimile: (215) 574-0310
                                                        cg@sidkoffpincusgreen.com
                                                        rdennis@sidkoffpincusgreen.com

                                                        Counsel for Defendant


                                                   18
        Case 5:19-cv-01661-MAK Document 53 Filed 08/08/19 Page 19 of 19



                                CERTIFICATE OF SERVICE

       I hereby certify that I electronically filed Defendant’s Answer to Plaintiff’s Second

Amended Complaint and Affirmative Defenses with the Clerk of Court using the CM/ECF

system, and I hereby certify that I have thereby electronically served this document upon all

counsel of record who are registered with the Court’s CM/ECF system.



                                                     /s/ Casey Green
                                                     Casey Green
                                                     Sidkoff, Pincus & Green, P.C.
                                                     1101 Market Street, Ste. 2700
                                                     Philadelphia, PA 19107
                                                     Telephone: (215) 574-0600
                                                     Facsimile: (215) 574-0310
                                                     cg@sidkoffpincusgreen.com

                                                     Counsel for Defendant


Dated: August 8, 2019




                                                19
